lN THE UN|TED STATES DISTR|CT COURT
FOR THE MIDDLE D|STR|CT OF PENNSYLVAN|A

OR|OL JULES, : Civi| No. 3:17-cv-1210
Petitioner § (Judge Mariani)
V.
CLAlRE DoLL, et a/.,

Respondents

AND NOW, this My;mmi of October, 2018, upon consideration of the petition

for writ of habeas corpus, and for the reasons set forth in the Court’s Memorandum of the

 

same date, |T IS HEREBY ORDERED THAT:
1. The petition for writ of habeas corpus, (Doc. 1), is D|SM|SSED as moot.

2. The C|erk of Court is directed to CLOSE this case.

01

" 7 //QLQZQ{
Rt>bertD.MLigW

United States District Judge

 

 

